Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., several (more than 1) specific height adjustments with redused non-zero speed whil adjusting height) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The arguments are drawn to claim 1 which merely requires one height adjustment.    

Upon further review of the cited prior art, Lee et al. teaches in paragraphs 100-109 adjusting to at least 3 different cups 221, 222, and 223.  Each height is spun at a different speed.  Each height identified on the annotated figure 13 of Lee provided on page 10 of the applicant’s remarks shows each height having at least one spinning step 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450 

In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must 

Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140238443 A1).


Regarding claim 1, Lee et al. discloses a substrate processing method, in which a liquid processing process is performed by injecting a processing liquid (¶[0021]) onto a substrate on a spin chuck (¶[0023-25]) disposed inside a plurality of recovery cups (221-223) that are disposed in multiple layers (Fig. 2]), the spin chuck being configured to support the substrate(Fig. 2]),  the substrate processing method comprising: in a transient period of time in which height change of any one of the recovery cups is performed (Lee describes a presses that includes raising the chuck height to align with various cups. See paragraphs 100-109.), adjusting rotational speed of the spin chuck (Lee et al. Fig. 2 and ¶[0100, 103, 105, 109 -  The RPM range may be changed for each height]), 
Wherein when the height change of the recovery cup occurs, the rotational speed of the spin chuck is temporarily reduced to a first adjustment speed which is slower than (Lee ¶101 – After the firs spin coating, the speed is reduced from 20-50 RPM which prevents the drying of chemicals. Subsequent ¶103 adjusts the height and then rotates the wafer at the higher speeds of 150-300 RPM.  The is no disclosure of stopping the rotation completely.  As understood from Lee et al. the chuck and wafer are at reduced speeds to prevent drying of the wafer surface.  It is inferred Lee does not want the wafer to stop rotating , thus it would be at least obvious if not directly inferred that the wafer will remain rotating at the lowered speeds while in between steps (i.e. raising and lowering))



Regarding claim 3, Lee et al. discloses a substrate processing method of claim 1, wherein in the transient period of time (It is understood each sep will take some finite amount of time), the number of stages of the recovery cups is changed, a type of the injected processing liquid is changed, or supply of the processing liquid is stopped (see regarding claim 1).

Regarding claim 4, Lee et al. discloses a substrate processing method of claim 1, wherein the liquid processing process comprises: a first period of time in which foreign matter remaining on the substrate is removed using a chemical liquid and the spin chuck is rotated at a first speed; a second period of time in which the chemical liquid applied to the substrate is cleaned using a rinse liquid and the spin chuck is (Lee et al. Fig. 2 and ¶[0100, 103, 105, 109 -  the RPM range may be changed for each height]).

Regarding claim 5, Lee et al. discloses a substrate processing method of claim 4, wherein the liquid processing process further comprises: between the first period of time and the second period of time, a first transient period of time in which the spin chuck is rotated at a first adjustment speed slower than the first speed; and between the second period of time and the third period of time, a second transient period of time in which the spin chuck is rotated at a second adjustment speed slower than the second speed (See regarding claim 2).

Regarding claim 6, Lee et al. discloses a substrate processing method of claim 4, wherein rotational speed of the spin chuck is gradually increased during the second period of time (Lee et al. Fig. 2 and ¶[0100, 103, 105, 109 -  the RPM range may be changed for each height.  For each subsequent height the speed is gradually increased.]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/14/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822